IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                December 11, 2007
                                No. 06-51395
                             Conference Calendar             Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

ROBERT EDWARD BELL

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                           USDC No. 6:03-CR-254-2


Before REAVLEY, BARKSDALE, and GARZA, Circuit Judges.
PER CURIAM:*
      Robert Edward Bell pleaded guilty to conspiracy to manufacture
methamphetamine and on resentencing was sentenced to a 240-month term of
imprisonment. This court affirmed. United States v. Bell, 187 F. App’x 418 (5th
Cir. 2006). Bell appeals from the district court’s denial of his motion for a new
trial, filed under the authority of FED. R. CRIM. P. 33(b)(1), in which he argued
that newly discovered evidence warranted resentencing. Bell argues that the



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-51395

district court abused its discretion in failing to conduct a hearing on the motion
and abused its discretion in denying the motion.
      Bell’s postjudgment motion challenging his sentence following a guilty plea
was “not properly characterized as one for a new trial.” United States v. Lewis,
921 F.2d 563, 564 (5th Cir. 1991). The district court’s jurisdiction to correct or
modify a defendant’s sentence is limited to those specific circumstances
enumerated by Congress in 18 U.S.C. § 3582(b). See United States v. Bridges,
116 F.3d 1110, 1112 (5th Cir. 1997). Bell does not assert, and the record does
not show, that his motion in the district court falls under any provision of § 3582.
Although the motion could be construed as a 28 U.S.C. § 2255 motion, the
district court did not suggest that it was so construing the motion, and it did not
provide Bell notice. See Castro v. United States, 540 U.S. 375, 381-83 (2003).
Consequently, the motion did not arise under § 2255.
      Bell’s motion was an unauthorized motion which the district court was
without jurisdiction to consider. See United States v. Early, 27 F.3d 140, 142
(5th Cir. 1994).
      AFFIRMED.




                                         2